Exhibit 10.12

 

GROUND LEASE ASSIGNMENT AGREEMENT

 

THIS GROUND LEASE ASSIGNMENT AGREEMENT (this "Assignment") dated as of the 1st
day of October, 2015, by and between O'CONNOR/REALVEST MILFORD LLC ("Assignor")
and IREIT MILFORD MARKETPLACE, L.L.C. ("Assignee").

 

WHEREAS, Assignor and Assignee's predecessor in interest entered into that
certain Purchase and Sale Agreement and Escrow Instructions dated as of August
21, 2015, as amended and assigned, (the "Agreement"), for the sale and purchase
of Assignor's interests under that certain Ground Lease dated May 31, 2006, by
and between B.L.R. Realty Company, a Connecticut corporation, and 1620-34 Boston
Post Road, LLC, a Connecticut limited liability company, as lessor, and Milford
Marketplace, LLC, as lessee, as predecessor in interest to Assignor, recorded in
the Milford Land Records (the "Records") in Book 3094, Page 482, as evidenced by
that certain Notice of Lease dated May 31, 2006, recorded in the Records in Book
3094, Page 478; as amended by that certain Amendment of Lease dated October 1,
2006, as evidenced by that certain Amended Notice of Lease dated March 16, 2010,
recorded in the Records in Book 3346, Page 41; as amended by that certain Letter
Agreement dated April 21, 2010; as assigned by that certain Assignment and
Assumption of Ground Lease dated December 17, 2010, recorded in the Records in
Book 3391, Page 216 (collectively, the "Ground Lease");

 

WHEREAS, Assignor desires to assign, transfer, set over and deliver to Assignee
all of Assignor's right, title and interest in and to the Ground Lease as
hereinafter provided; and

 

WHEREAS, Assignee desires to accept the assignment and assume the duties and
obligations of Assignor with respect to the Ground Lease;

 

NOW, THEREFORE, in accordance with the Agreement and in consideration of the sum
of Ten Dollars ($10.00), the sufficiency and receipt of which are hereby
acknowledged, the parties do hereby covenant and agree as follows and take the
following actions:

 

1. In Assignor does hereby assign, transfer, set over and deliver unto Assignee
all of the Assignor's right, title and interest, in and to, all of its right,
title and interest in and to the Ground Lease. Assignor hereby agrees that such
assignment is and shall be irrevocable, unconditional and shall survive and
shall not be affected by the subsequent dissolution, bankruptcy or insolvency of
Assignor.

 

2. Assignee hereby accepts the foregoing assignment of the Ground Lease and
hereby assumes all duties and obligations of Assignor with respect to the Ground
Lease, to the extent such duties and obligations arise or accrue from and after
the date of this Assignment.

1 

 

 

3. This Assignment is made without any express or implied warranty of any kind,
expect as explicitly set forth in the Agreement.

 

4. This Assignment shall be (a) binding upon, and inure to the benefit of, the
parties to this Assignment and their respective successors and assigns, and (b)
construed in accordance with the laws of the State of Connecticut, without
regard to the application of choice of law principles.

 

5. This Assignment may be executed in several counterparts, each of which shall
constitute an original and all of which together shall constitute one and the
same instrument.

 

 

 

[remainder of page intentionally left blank]

2 

 

 

IN WITNESS WHEREOF, this Assignment Agreement has been signed, sealed and
delivered by the parties as of the date first above written.

 

   

ASSIGNOR:

 

O’CONNOR/REALVEST MILFORD LLC,

a Delaware limited liability company

              By:

O’CONNOR/REALVEST RETAIL HOLDING

COMPANY LLC, a Delaware limited liability

company, its sole member

                By:

OC-RV RETAIL LLC,

a Delaware limited liability company,

its managing member

                  By: /s/ William Q. O’Connor         Name: William Q. O’Connor
        Title: President                            

ASSIGNEE:

 

IREIT MILFORD MARKETPLACE, L.L.C.,

a Delaware limited liability company

                By:

Inland Real Estate Income Trust, Inc.,

a Maryland corporation, its sole member

                  By: /s/ David Z. Lichterman       Name: David Z. Lichterman  
    Its: Vice President, Treasurer & CAO

 

3 

 

 

STATE OF NEW YORK )   )    ss: COUNTY OF NEW YORK )

 

On the 30th day of September in the year 2015, before me, the undersigned, a
Notary Public in and for said State, personally appeared William Q. O'Connor,
personally known to me or proved to me on the basis of satisfactory evidence to
be the individual whose name is subscribed to the within instrument and
acknowledged to me that he executed the same in his capacity, and that by his
signature on the instrument, the entity upon behalf of which the individual
acted, executed the instrument.

 

WITNESS my hand and official seal the day and year last above written

 

My commission expires:

 

/s/ Angela Cotrone              

Notary Public

[Seal]

 

 

 

STATE OF ILLINOIS )   )    ss: COUNTY OF DUPAGE )

 

On the 30th day of September in the year 2015, before me, the undersigned, a
Notary Public in and for said State, personally appeared David Z. Lichterman,
personally known to me or proved to me on the basis of satisfactory evidence to
be the individual whose name is subscribed to the within instrument and
acknowledged to me that he executed the same in his capacity, and that by his
signature on the instrument, the entity upon behalf of which the individual
acted, executed the instrument.

 

WITNESS my hand and official seal the day and year last above written

 

My commission expires:

 

/s/ Susan Metzler                  

Notary Public

[Seal]\

 



